99 F.3d 1129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Forrest Stephen BLACK, Petitioner--Appellant,v.NORTH CAROLINA ATTORNEY GENERAL, Respondent--Appellee.
No. 96-6892.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 24, 1996Decided:  October 21, 1996

Forrest Stephen Black, Appellant Pro Se.  Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellee.
M.D.N.C.
APPEAL DISMISSED.
Before WILKINS and LUTTIG, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM.


1
Forrest S. Black seeks to appeal the district court's order denying relief on his petition under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.  Black v. North Carolina Attorney General, No. CA-95-374 (M.D.N.C. Apr. 1, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED